Case 2:19-bk-10119-RK   Doc 4 Filed 01/07/19 Entered 01/07/19 14:06:07   Desc
                         Main Document    Page 1 of 4
Case 2:19-bk-10119-RK   Doc 4 Filed 01/07/19 Entered 01/07/19 14:06:07   Desc
                         Main Document    Page 2 of 4
Case 2:19-bk-10119-RK   Doc 4 Filed 01/07/19 Entered 01/07/19 14:06:07   Desc
                         Main Document    Page 3 of 4
Case 2:19-bk-10119-RK   Doc 4 Filed 01/07/19 Entered 01/07/19 14:06:07   Desc
                         Main Document    Page 4 of 4
